Citation Nr: 1145898	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  05-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a seizure disorder.  

3.  Entitlement to service connection for osteoporosis to include as due to the Veteran's seizure disorder.  

4.  Entitlement to service connection for a dental disorder to include as due to the Veteran's seizure disorder.  


REPRESENTATION

Veteran represented by:	William J. LaCroix, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1965.         

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the Board will grant the Veteran's claim to reopen his service connection claim for a seizure disorder, and his underlying service connection claim.  The claims for secondary service connection based on the seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 29, 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the claim of entitlement to an increased rating for PTSD.  

2.  In March 1980, the Veteran filed a claim for service connection for a seizure disorder.  

3.  In a March 1981 rating decision the Veteran appealed to the Board, the RO denied the Veteran's original service connection claim for a seizure disorder.  

4.  In an unappealed January 1983 decision, the Board denied the Veteran's original service connection claim for a seizure disorder.    

5.  In several decisions between June 1993 and May 2006, the RO and Board denied the Veteran's claims to reopen his claim for service connection for a seizure disorder.  

6.  In August 2009, the Veteran filed another claim to reopen his claim for service connection for a seizure disorder.  

7.  In the August 2010 rating decision on appeal, the RO denied the Veteran's claim to service connection for seizures.  

8.  VA has received new and material evidence since the May 2006 rating decision that denied the Veteran's claim to reopen his claim for service connection for a seizure disorder.  

9.  The evidence of record supports a finding that the Veteran's seizure disorder is caused or aggravated by the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  A January 1983 Board decision that denied the Veteran's service connection claim for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).   

3.  Board and RO rating decisions dated between June 1993 and May 2006, which denied the Veteran's claim to reopen his service connection claim for a seizure disorder, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1100 (2011).   

4.  New and material evidence has been received to reopen the claim of service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

5.  The criteria for service connection for the Veteran's seizure disorder, as secondary to his service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to an increased rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a letter received from the Veteran's representative on July 29, 2011, the appellant withdrew the claim of entitlement to an increased rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.






II.  The claim to reopen the claim for service connection


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

Since the 1980s the Veteran has maintained that service connection for a seizure disorder has been warranted because his seizure disorder relates to his service-connected PTSD.  See 38 C.F.R. § 3.310.    

In March 1980, the Veteran filed his original service connection claim for a seizure disorder.  The RO denied his claim in a March 1981 rating decision, which the Veteran appealed to the Board.  The Board denied the Veteran's claim as well in an unappealed January 1983 decision.  As the Veteran did not appeal that decision, the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Veteran later filed several claims to reopen his claim for service connection.  See 38 C.F.R. § 3.156.  In several decisions dated between June 1993 and May 2006, the Veteran's claim to reopen was denied.  These decisions became final as well.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.  

In August 2009, the Veteran again filed a claim to reopen his service connection claim for a seizure disorder.  In the August 2010 rating decision on appeal, the RO reopened the Veteran's claim, but then denied the claim for service connection.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted on a secondary basis where a disability is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a)   

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the most-recent final decision that denied the Veteran's claim to reopen his claim to service connection, dated in May 2006.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claim to reopen in a final May 2006 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in May 2006 

The relevant evidence of record in May 2006 consisted of service treatment records; a March 1981 rating decision that granted service connection for PTSD; VA treatment records dated between 1968 and 2006, which demonstrate that the Veteran had been treated for a diagnosed seizure disorder since the late 1960s; an April 1981 VA examination report which notes a diagnosis of generalized seizure disorder, etiology undetermined; a February 1985 VA psychiatric examination report which notes a "nocturnal seizure disorder with grand mal form;" a March 1990 VA psychiatric examination report which notes sleep disturbances caused by seizures; private treatment records dated from the early to late 1990s which note the Veteran's treatment for a seizure disorder; a February 1994 VA psychiatric examination report which notes a "complex partial seizure disorder with secondary generalization" and in which the examiner found the disorder's origin to be unrelated to PTSD, but in which the examiner stated that some of the Veteran's PTSD symptoms may be related to the seizure disorder; a February 2001 VA psychiatric examination report which notes a diagnosis of partial complex seizures with secondary generalization, and in which the examiner speculated that "the argument could be made for recurrent nightmares of [PTSD] precipitating seizures;" a September 2004 VA psychiatric examination report which states that PTSD symptoms have been "reexacerbated" by a seizure episode; statements from lay witnesses who described the Veteran's seizure disorder; and lay evidence from the Veteran, in written statements of record and in hearing transcripts of record, in which he contends that his seizure disorder is caused by his PTSD.  

Based on this evidence, the RO denied the Veteran's claim to reopen his claim to service connection for seizures.  Again, that May 2006 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

	Evidence of Record Dated Since May 2006 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final May 2006 rating decision.  The evidence of record submitted into the claims file since May 2006 includes additional VA and private treatment records noting treatment for a seizure disorder, VA examination reports dated in April 2007 and April 2010, opinions from private medical professionals dated in April 2008 and January 2011, records and reports from the Social Security Administration (SSA), and additional lay contentions by the Veteran in written statements and testimony before the Board.  This evidence is new evidence.  The Board also finds certain of this new evidence to be material evidence.  The April 2008 letter from a private psychologist is material because it relates the Veteran's seizure disorder to PTSD-related nightmares.  The April 2010 VA psychiatric examination report is material because it similarly relates PTSD sleep disturbances to the Veteran's seizures.  This examiner also stated that the Veteran's "PTSD [and] seizures are inextricably interwoven and cannot reliably be separated one from the other."  The January 2011 private examiner described the Veteran's seizures as "PTSD related" so it is material evidence as well.  In sum, this new evidence comprises evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  

Accordingly, the Veteran's claim to reopen the claim for service connection for a seizure disorder is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds the record sufficiently developed to render a decision at this time.  


The claim to service connection for a seizure disorder

As noted, the Veteran maintains that a current seizure disorder relates to his service-connected PTSD.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the evidence of record clearly demonstrates that the Veteran has a current seizure disorder.  As noted earlier, private and VA medical evidence dated since the late 1960s has documented the existence of a seizure disorder, and extensive treatment for the disorder, to include a long-term prescription of Dilantin.  

The Board also finds that a preponderance of the evidence of record is not against the Veteran's contention that his seizure disorder is proximately caused by his service-connected PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the evidence must preponderate against that claim).  

Medical evidence establishes that the Veteran experienced seizures, or a "convulsive disorder, in the late 1960s.  Several medical statements of record either imply, or expressly state, that the Veteran's seizures relate to his PTSD.  The February 1994 VA examiner suggested a connection in stating that some of the Veteran's PTSD symptoms may be related to the seizure disorder.  The February 2001 VA examiner suggested a connection by stating that, "the argument could be made for recurrent nightmares of [PTSD] precipitating seizures."  The September 2004 VA examiner stated that PTSD symptoms have been "reexacerbated" by a seizure episode.  The April 2008 letter from the Veteran's private psychologist directly related the Veteran's seizure disorder to PTSD-related nightmares.  The April 2010 VA examiner stated that the Veteran's "PTSD [and] seizures are inextricably interwoven and cannot reliably be separated one from the other."  And the January 2011 private examiner described the Veteran's seizures as "PTSD related."

Each of these supportive opinions was rendered with a rationale, was provided by a medical professional who indicated a familiarity with the Veteran's case, and was provided by a medical professional with expertise in psychiatric, psychological, or neurological matters.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).      

The Board has sought evidence of record adverse to the Veteran's claim to medical nexus here.  But the only medical opinion to expressly counter the Veteran's claim is found in the February 1994 VA opinion.  That examiner stated that the origin of the seizure disorder was unrelated to PTSD.  But even that adverse statement is ultimately ineffectual - it was later modified by the same examiner's subsequent comment that "some" of the PTSD symptoms may be related to the seizure disorder.  

The Board also finds supportive evidentiary value in the Veteran's lay statements of record.  Though the issue before the Board is essentially one of etiology, for which the Board must rely on medical evidence, the Veteran's statements regarding the interaction of his PTSD symptoms and the seizure disorder are nevertheless of probative value.  See Espiritu and Layno, both supra.  In sum, the Veteran maintains that he experiences his seizures at night, in a way that is strongly influenced or impacted by sleep disturbances associated with his PTSD.  His statements regarding the way in which he believes the disorders interact, and impact one another, is of probative value because he, as a layperson, is competent to testify what it is he experiences at night in the midst of his sleep disturbances and seizures.  These are observable symptoms.  See Layno, supra.  So the Veteran's comments have also been considered in this matter, which centers on the issue of etiology.  See Barr, supra.  

In sum, the evidence of record does not preponderate against the claim to medical nexus here between PTSD and seizures.  Indeed, the medical evidence does not preponderate against the proposition that the Veteran's PTSD is the proximate cause of his seizures.  See Alemany and Allen, both supra.  There is medical evidence which supports a finding that seizures are related to the service-connected PTSD, including both VA and private opinions, as discussed above.  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for entitlement to an increased rating for PTSD is dismissed.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a seizure disorder.

Entitlement to service connection for a seizure disorder is granted.  

REMAND

The Veteran claims secondary service connection for osteoporosis and a dental disorder, both of which he claims are secondary to Dilantin use for his service-connected seizure disorder.  Medical examination and opinion regarding his contentions should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations with appropriate specialists to determine the etiology, nature, and severity of any dental and osteoporosis disorders.  The claims file must be made available to and reviewed by each examiner in conjunction with the examination, and each examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

Each examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue (osteoporosis or dental) is caused or aggravated by the Veteran's service-connected seizure disorder, to include medicine ingested for its treatment.  

If either VA examiner finds that the Veteran has the disorder at issue, and that the disorder was not proximately caused by the seizure disorder, but rather is aggravated (permanently worsened) by the seizure disorder, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected seizure disorder.  

Any conclusion reached should be supported by a rationale. 

2.  The RO should then readjudicate the remaining issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


